RE: AUTO LICENSE FEES AND GROSS PRODUCTION TAX
ATTORNEY GENERAL ROBERT HENRY HAS ASKED ME TO RESPOND TO YOUR LETTER DATED OCTOBER 25, 1989, ASKING WHY DEPENDENT SCHOOLS DO NOT RECEIVE MONEY FROM AUTO LICENSE FEES AND GROSS PRODUCTION TAXES. BECAUSE YOUR QUESTION MAY BE ANSWERED SIMPLY BY REFERENCE TO THE CONTROLLING STATUTES, IT IS NOT NECESSARY TO ISSUE A FORMAL RESPONSE TO THIS QUESTION.
WITH RESPECT TO AUTO LICENSE FEES, 47 O.S. 1140(E) (1988) PROVIDES THAT AUTO LICEN SE FEES SHALL BE APPORTIONED ACCORDING TO THE PROVISIONS OF 1104 OF THIS TITLE." SECTION 1104(B)(1) PROVIDES:
  "NO DISTRICT SHALL BE ELIGIBLE FOR THE FUNDS HEREIN PROVIDED UNLESS SAID DISTRICT MAKES AN AD VALOREM TAX LEVY OF FIFTEEN (15) MILLS AND MAINTAINS NINE (9) YEARS OF INSTRUCTION AND PURSUANT TO THE RULES OF THE STATE BOARD OF EDUCATION, ARE AUTHORIZED TO MAINTAIN TEN (10) YEARS OF INSTRUCTION . . ."
(EMPHASIS ADDED)
WITH RESPECT TO GROSS PRODUCTION TAXES, 68 O.S. 1004(4) PROVIDES THAT ONE-TENTH (1/10) OF THE GROSS PRODUCTION TAXES:
  "SHALL BE APPORTIONED, ON AN AVERAGE DAILY ATTENDANCE PER CAPITA DISTRIBUTION BASIS, AS CERTIFIED BY THE COUNTY SUPERINTENDENT OF SCHOOLS TO THE SCHOOL DISTRICTS OF THE COUNTY WHERE SUCH PUPILS ATTEND SCHOOL REGARDLESS OF RESIDENCE OF SUCH PUPIL, PROVIDED THE SCHOOL DISTRICT MAINTAINS AN AD VALOREM LEVY OF 15 MILLS FOR THE CURRENT YEAR AND MAINTAINS 12 YEARS OF INSTRUCTION."
(EMPHASIS ADDED)
THE FOREGOING STATUTORY PROVISIONS, BY THEIR OWN TERMS, EXCLUDE DEPENDENT SCHOOL DISTRICTS WHICH DO NOT OFFER A SECONDARY PROGRAM FROM RECEIPT OF AUTO LICENSE FEE AND GROSS PRODUCTION TAX MONIES.
(NED BASTOW)